DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities: the phrase “mobility” throughout the claims should be replaced with the term “vehicle”. The phrases “in a mobility” and “of the mobility” do not make sense in the context of the claims and the English language. According to the specification, the “mobility” is a vehicle.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7, 9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2 and 12 recite that a brain wave signal is at least one of a brain wave signal in a time series plane or a brain wave signal at each frequency or both. This limitation is unclear for the following reasons: 1) it is unclear what “a time series plane” is, 2) the phrase “at each frequency” lacks proper antecedent basis, and 3) assuming “time series plane” is referring to “a time domain” and “at each frequency” is referring to “a frequency domain”, it is unclear how a single brain wave signal would be both in a time domain and in a frequency domain. Furthermore, claims 2 and 12 use the phrases “at least one of” and “or both”. The phrase “at least one of” includes the possibility of both options, so it is unclear why “or both” is included in the claims. For this examination, the claim is being interpreted such that the brain wave signal is analyzed in either a time domain or in a frequency domain or both. Claims 3 and 13 recite the phrase “a brain wave signal”. It is unclear if this “a brain wave signal” is a new brain wave signal, or refers back to the “a brain wave signal” of claims 1 and 11. For this examination the phrase “a brain wave signal” in claims 3 and 13 is being interpreted as “the brain wave signal”. Claims 4, 5, 14, and 15 are rejected due to their dependence on claims 3 and 13. Claims 6 and 16 recite that the driver’s state is “classified as a predetermined phase on the basis of at least one of a normal state and a seizure”. It is unclear what Applicant intends to claim using this wording. Clarification is requested. For this examination, the Examiner is interpreting claims 6 and 16 such that the driver’s state is classified as either a normal state or a seizure state. Claims 7 and 17 recite the phrase “brain wave signal template”. It is unclear what a “brain wave signal template” is. For this examination, the claims are being interpreted such that the analysis comprises using a driver-specific template for each of a plurality of drivers. Claims 7 and 17 recite the phrase “each driver”. This phrase lacks proper antecedent basis as claims 1 and 11 only mention one driver. Claim 9 uses the phrases “at least one of” and “or both”. The phrase “at least one of” includes the possibility of both options, so it is unclear why “or both” is included in the claim.
Further regarding claims 11-20, the method claims fail to recite any structural element configured to perform the method steps. This renders the claims indefinite. The Examiner suggests amending the method claims to recite structural elements configured to perform the steps.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cain’974 (US Pub No. 2006/0094974).
Regarding claim 1, Figure 10 of Cain’974 discloses an apparatus for monitoring a driver with epilepsy using a brain wave signal, the apparatus comprising: a sensor 402 configured to collect a brain wave signal for a driver with epilepsy in a vehicle for a predetermined time (sections [0040] and [0046-0047]); an analyzer 400/408 configured to determine the driver’s state by analyzing the brain wave signal collected for the predetermined time (sections [0040] and [0043]); and a controller 400/408 configured to control an operation of the vehicle on the basis of the determined driver’s state (section [0047]).
Regarding claim 2, the brain wave signal is at least one of a brain wave signal in a time series domain or frequency domain (section [0003] indicates that the brain waves are EEG signals, and section [0043] specifically discloses analyzing EEG potentials – EEG signals are inherently in either a time domain or a frequency domain).
Regarding claim 3, section [0043] discloses that the analysis comprises determining that a seizure is occurring when high frequency, high voltage brain waves/EEG signals are detected. Determining that high voltage EEG signals are present requires comparing the amplitude of the EEG signals to a threshold value (which, according to section [0043], would be 20-30µv).
Regarding claim 6, based on the EEG signal analysis of section [0043], the driver would be classified as either in a normal state or in a seizure state.
Regarding claim 8, the controller is configured to limit the speed of the vehicle to a predetermined value and below on the basis of the determined driver’s state (section [0047]).
Regarding claim 9, the controller is configured to transmit location information of the vehicle to at least one of a preset user or a preset place on the basis of the determined state of the driver (section [0048]).
Regarding claim 10, the controller stops the vehicle on the basis of the determined state of the driver (section [0047]).
Regarding claims 11-13, 16, and 18-20, the sections of Cain’974 cited above disclose a method of monitoring a driver with epilepsy using a brain wave signal, the method comprising the steps recited in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cain’974, as applied to claims 1, 3, 11, and 13, in view of Guttag et al.’644 (US Pub No. 2006/0111644).
Regarding claims 4 and 14, Cain’974 discloses all of the elements of the current invention, as discussed in paragraph 6 above, except for the threshold value being a value obtained based on a learning model that is implemented for at least one of a brain wave signal during the driver’s normal state, a brain wave signal during the driver’s seizure, or a brain wave signal during a seizure of predetermined epilepsy patients. Guttag et al.’644 discloses a method for detecting an onset of a seizure in a patient wherein a power spectrum value obtained from an EEG signal of the patient (section [0011]) is compared to a threshold value (“reference value” of sections [0018] and [0026]), the threshold value being obtained based on a learning model that is implemented for at least one of a brain wave signal during the patient’s normal state, a brain wave signal during the patient’s seizure, or a brain wave signal during a seizure of predetermined epilepsy patients (sections [0018], and [0026-0030]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the analyzer of Cain’974 to be configured to detect an onset of a seizure in the driver by comparing a power spectrum value obtained from the EEG signal of the driver to a threshold value, the threshold value being obtained based on a learning model that is implemented for at least one of a brain wave signal during the driver’s normal state, a brain wave signal during the driver’s seizure, or a brain wave signal during a seizure of predetermined epilepsy patients, since Guttag et al.’644 discloses that this is an alternate method for detecting an onset of a seizure in a subject. The modification to Cain’974 would be the simple substitution of one known seizure detection method for another to obtain predictable results.
Regarding claims 5 and 15, Guttag et al.’644 discloses that the obtained threshold value is a power spectrum value of the brain wave signal (sections [0026-0030]).
Regarding claims 7 and 17, because the threshold value/reference value of Guttag et al.’644 is patient-specific, the combination of Cain’974 in view of Guttag et al.’644 results in the analysis using a driver-specific template (the reference value of Guttag et al.’644) for each of a plurality of drivers.
Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cain’974, as applied to claims 1 and 11, in view of Brockway et al.’399 (US Pub No. 2006/0011399).
This rejection is being made in case the Applicant does not agree that (1) bringing a vehicle to a controlled stop is the equivalent of limiting the speed of the vehicle to a predetermined value and below, and (2) the global positioning system indicator located “on or near the user” that transmits location information of the driver in section [0048] of Cain’974 is the equivalent of a controller transmitting location information of the vehicle.
Regarding claims 8 and 18, Cain’974 discloses all of the elements of the current invention, as discussed in paragraph 6 above, except for the controller limiting at least one of speed, power, or torque of a vehicle to a predetermined value and below on the basis of the determined driver’s state. Brockway et al.’399 discloses configuring a controller to reduce the speed of a vehicle to a predetermined safe speed if a seizure is detected (section [0032]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the controller of Cain’974 to be configured to limit the speed of the vehicle to a predetermined value and below on the basis of the determined driver’s state, as taught by Brockway et al.’399, since it would help to ensure the safety of the driver, any passengers in the vehicle, and those in the vicinity of the vehicle (section [0032] of Brockway et al.’399).
Regarding claims 9 and 19, Cain’974 discloses all of the elements of the current invention, as discussed in paragraph 6 above, except for explicitly reciting that the controller transmits location information of the vehicle to at least one of a preset user or a preset place on the basis of the determined state of the driver. Brockway et al.’399 teaches configuring a controller to transmit location information of a vehicle to at least one of a preset user or a preset place on the basis of a determined state of a driver in order to notify emergency personnel of a medical situation and to request emergency assistance (sections [0032] and [0035]). It would have been obvious to one of  ordinary skill in the art at the time the invention was effectively filed to have modified the apparatus and method of Cain’974 to include a controller configured to transmit location information of the vehicle to at least one of a preset user or a preset place on the basis of the determined state of the driver, as taught by Brockway et al.’399, since it would allow emergency personnel to be dispatched to the precise location of the vehicle upon detection of a medical emergency (seizure event).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Virag et al.’954 (US Pub No. 2007/0249954) teaches an analyzer configured to determine a subject’s state using a brain wave signal template specific to that subject. Osorio et al.’391 (US Pub No. 2013/0096391) teaches predicting a seizure event by analyzing a subject’s EEG signals, the analysis comprising comparing a power spectrum value of the subject’s EEG signals to a threshold value. Breed’090 (US Pub No. 2014/0276090) teaches configuring a controller to limit the speed of a vehicle in response to determining that a subject has lost the ability to control a vehicle. Breed’090 further discloses determining the subject’s ability to control the vehicle based on EEG signal analysis. Chua et al.’337 (US Pub No. 2019/0092337) teaches configuring a controller to limit the speed of a vehicle in response to determining that a subject is experiencing a seizure. Chua et al.’337 further discloses determining the seizure event based on EEG signal analysis. An’091 (US Pub No. 2019/0161091) teaches a controller configured to stop a vehicle on the basis of a determined state of a driver. Fields et al.’263 (USPN 10,007,263) teaches a controller that transmits location information of a vehicle to at least one of a preset user or a preset place on the basis of a determined state of a driver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791